FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Amendment, filed 2-16-2022, with respect to claims 1, 3-12, 14, and 15 have been fully considered and are persuasive.  The rejection(s) cited in the last, non-final office action have been withdrawn. 
Multiple phone call attempts to reach Applicant’s representative: David Brush on April 28, 2022 and April 29, 2022 were made to expedite processing of this application.
Claim Objections
Claim 1 is objected to because of the following informalities:  There is a lack of antecedent basis for the following limitation in line 6: ‘the following acts’.  Appropriate correction is required.  Dependent claims 3-8 are also objected to based on claim 1.
Claim 1 is objected to because of the following informalities:  the following limitation in line 6: ‘acts’ is not understood.  It would be more appropriate if the word ‘steps’ was used instead of ‘acts’.  Appropriate correction is required.  Dependent claims 3-8 are also objected to based on claim 1.
Claim 9 is objected to because of the following informalities:  There is a lack of antecedent basis for the following limitation in line 6: ‘the following acts’.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the following limitation in line 6: ‘acts’ is not understood.  It would be more appropriate if the word ‘steps’ was used instead of ‘acts’.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the following limitation in line 9: ‘acts’ is not understood.  It would be more appropriate if the word ‘steps’ was used instead of ‘acts’.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the following limitation in line 9: ‘acts’ is not understood.  It would be more appropriate if the word ‘steps’ was used instead of ‘acts’.  Appropriate correction is required.
Allowable Subject Matter
Claims 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 10 is allowable over the prior art of record since the cited references (such as: U.S. Patent Appl. Publ. 2017/0149844 by Pirat et al) do not teach or suggest: 
"...the device being adapted to react, according to a predefined logic, to commands received originating from the communication terminal, the logic being predefined by a set of states and by conditions of transitions between said states, wherein the device comprises: a communication module adapted to obtain a command for establishing the second communication according to the second modality, a memory adapted to store a context representative of interactions that have taken place between the communication terminal and the device during the first communication and a public identity, the stored context comprising at least a history of the states successively occupied by the interactive server during the first communication, a communication module adapted to establish the second communication according to the second modality with a recipient terminal designated by the stored public identity, and a configuration module adapted to configure the second communication by transmitting to the recipient terminal, via the second communication and in a form adapted to suit the second modality, at least a part of the stored context...", along with the other limitations in the claim.
Independent Claim 11 is allowable over the prior art of record since the cited references (such as: U.S. Patent Appl. Publ. 2017/0149844 by Pirat et al) do not teach or suggest: "...the interactive server being adapted to react according to a predefined logic to commands sent by the communication terminal, the predefined logic being predefined by a set of states and by conditions of transitions between said states, the communication terminal comprising: a communication module adapted to transmit destined for the interactive server a command for establishing the second communication according to the second modality, the communication module also being adapted to receive a message of establishment of the second communication between the interactive server and the communication terminal according to the second modality, the communication module furthermore being adapted to receive at least a part of a stored context comprising at least a history of the states successively occupied by the interactive server during the first communication with the communication, and a rendering module adapted to render via the second communication and in a form adapted to suit the second modality, at least a part of the stored context received...", along with the other limitations in the claim.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. -7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LISA HASHEM/            Primary Examiner, Art Unit 2653